Case 5:18-cv-02574-AB-PVC Document 42 Filed 11/16/20 Page 1 of 2 Page ID #:213



  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   LORDELL JONES,                                 Case No. EDCV 18-2574 AB (PVC)
 12                        Plaintiff,
                                                     ORDER ACCEPTING FINDINGS,
 13          v.                                      CONCLUSIONS AND
                                                     RECOMMENDATIONS OF UNITED
 14   JEFFREY HAGA, et al.,                          STATES MAGISTRATE JUDGE
 15                        Defendants.
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Complaint
 18   in the above-captioned matter, all the records and files herein, and the Report and
 19   Recommendation of the United States Magistrate Judge. The time for filing objections to
 20   the Report and Recommendation has passed and no objections have been received.
 21   Accordingly, the Court accepts and adopts the findings, conclusions and recommendations
 22   of the Magistrate Judge.
 23
 24          IT IS ORDERED that Judgment shall be entered dismissing this action with
 25   prejudice.
 26
 27
 28
Case 5:18-cv-02574-AB-PVC Document 42 Filed 11/16/20 Page 2 of 2 Page ID #:214



  1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
  2   Judgment herein on Plaintiff at his current address of record.
  3
  4          LET JUDGMENT BE ENTERED ACCORDINGLY.
  5
  6   DATED: November 16, 2020
  7
                                                    ANDRÉ BIROTTE JR.
  8                                                 UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                   2
